Downey, J.
The appellant applied to the board of commissioners for a license to retail Intoxicating liquors. The appellees remonstrated. The board granted the license. The appellees appealed to the common pleas. The case was tried in the common pleas, upon an agreed statement of facts, and there was a finding and judgment against the applicant He appealed to this court
No appeal Is authorized, in such a case, to this court 3 Ind. Stat. 330, sec. 2; Brown v. Porter, 37 Ind. 206.
The appeal is dismissed, with costs.